DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
a)	Claim 1 is objected to because of the following informalities: 
On line 10, please delete: “the” before “external”, and add -- an--.          
On line 15, please delete: “adder” before “, transmitter”, and add -- combiner --.   
b)	Claim 7 is objected to because of the following informalities: on line 1, please delete: “the” before “time”, and add -- a --.
c)	Claim 8 is objected to because of the following informalities: on line 3, please delete: “the” before “amount”, and add -- an --.
d)	Claim 9 is objected to because of the following informalities:   
On line 12, please delete: “the” before “external”, and add -- an--.          
On line 17, please delete: “adder” before “, transmitter”, and add -- combiner --.   
e)	Claim 11 is objected to because of the following informalities:   
	On line 7, please delete: “a” before “salve internal”, and add -- the --.
	On line 9, please delete: “the” before “master”, and add -- a --.
	On line 10, please delete: “the” before “slave”, and add -- a --.
f)	Claim 12 is objected to because of the following informalities:  on line 4, please delete: “the” before “time difference”, and add -- a --. 
g)	Claim 15 is objected to because of the following informalities:  on line 2, please delete: “the” before “a value”. 
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten to overcome the objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention is directed to synchronization in a radio frequency receiver. The closest prior art US 2018/0013505 Atsumi discloses data transmission and reception including a FIFO processor and PLL circuit. However, none of the prior art teach or suggest the signal processing circuit comprising a local oscillator configured to generate clock signals; a FIFO configured to receive an input data signal and generate a first digital signal; a sync reference generator configured to generate an internal sync signal; an combiner configured to combine the internal sync signal and the first digital signal to generate a composite signal; a transmitter configured to receive the composite signal and generate an analog output signal; a coupling element configured to receive the analog output signal and an external sync signal and generate an analog receive signal; a receiver configured to receive the analog receive signal and generate a digital receive signal; and a processor configured to receive the digital receive signal and control one or more of the local oscillator, FIFO, combiner, transmitter, receiver, and sync reference generator.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0171899 Kim et al disclose DPD. US 2010/0074384 Hirayama et al disclose PLL. US 9,813,190 Sutskover et al disclose DPD with calibration. 
This application is in condition for allowance except for the following formal matters: 
See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         April 19, 2021
/EVA Y PUENTE/                                                                                                                                                Primary Examiner, Art Unit 2632